Per Curiam,
This case appears to have been tried on its merits without strict regard to the questions of fact presented in the affidavit of defense. Testimony was accordingly introduced that war*633ranted the learned trial judge in charging as complained of in the first specification. After such testimony has been received, without objection, and the case submitted to the jury on the evidence thus before them, it is too late to complain of the introduction of testimony that was not strictly relevant under the issue presented by plaintiff’s statement and the defendant’s answer thereto. We find no error in the record, of which the defendant has any just reason to complain.
Judgment affirmed.